30 F.3d 128
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jerry A. CASEY, Plaintiff Appellant,v.David M. WARREN, Trustee-in-bankruptcy, Defendant Appellee.
No. 94-1696.
United States Court of Appeals, Fourth Circuit.
Submitted June 23, 1994.Decided July 22, 1994.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh, Malcolm J. Howard, District Judge.
Jerry A. Casey, appellant pro se.
David M. Warren, Rocky Mount, NC, for appellee.
E.D.N.C.
AFFIRMED.
Before HALL, MURNAGHAN, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order affirming the order of the bankruptcy court imposing sanctions and from the district court's denial of reconsideration.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  Casey v. Warren, No. CA-93-707-5-H (E.D.N.C. Mar. 30, 1994;  May 10, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 Additionally, we deny Casey's motion for stay pending appeal.   See Airport Comm'n of Forsyth County v. Civil Aeronautics Bd., 296 F.2d 95 (4th Cir.1961)